Case 20-02035-CMB         Doc 22   Filed 05/21/20 Entered 05/21/20 14:56:54            Desc Main
 File No.: 12372                   Document     Page 1 of 6

                     IN THE UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

Nicki M. Todaro,                                :       Case No. 19-23010 CMB
                                                :
       Debtor.                                  :
                                                :       Chapter No. 13
Nicki M. Todaro,                                :
                                                :
       Plaintiff,                               :       Adversary No. 20-02035 CMB
                                                :
       vs.                                      :       Related to Document No. 10
                                                :
Wells Fargo Bank, N.A.,                         :
                                                :
       Defendant.                               :

         PLAINTIFF’S ANSWER TO DEFENDANT’S AFFIRMATIVE DEFENSES
                AND REPLY TO DEFENDANT’S COUNTERCLAIMS

       AND NOW, comes Plaintiff, Nicki M. Todaro, through her attorneys, Zebley Mehalov &

White, P.C., and Daniel R. White, Esquire, and files the within Answer to Defendant’s Affirmative

Defenses and Reply to Defendant’s Counterclaims as follows:

                                    First Affirmative Defense

       8 - 24. The averments of paragraphs 8 through 24 are legal conclusions to which no response

               is required. Should a response be deemed necessary, Plaintiff denies allegations of

               any fraud, bad faith or fraudulent misrepresentations and demands strict proof

               thereof.

                                   Second Affirmative Defense

       25.     The averments of paragraph 25 are legal conclusions to which no response is

               required. Should a response be deemed necessary, Plaintiff denies this defense.

                                   Third Affirmative Defense

       26.     The averments of paragraph 26 are legal conclusions to which no response is

               required. Should a response be deemed necessary, Plaintiff denies this defense.
Case 20-02035-CMB      Doc 22   Filed 05/21/20 Entered 05/21/20 14:56:54             Desc Main
                                Document     Page 2 of 6

                                Fourth Affirmative Defense

      27.   The averments of paragraph 27 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies this defense.

                                 Fifth Affirmative Defense

      28.   The averments of paragraph 28 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies this defense.

                                 Sixth Affirmative Defense

      29.   The averments of paragraph 29 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies this defense.

                                Seventh Affirmative Defense

      30-35. The averments of paragraphs 30 through 35 are legal conclusions to which no

            response is required. Should a response be deemed necessary, Plaintiff denies that

            the amount of PNC Bank’s pre-petition arrearage is equal to or limits the amount of

            it’s first mortgage claim. It is further denied that the market value of Plaintiff’s

            residence exceeds the total amount of PNC Bank’s first mortgage claim and strict

            proof to the contrary is demanded.

                                Eighth Affirmative Defense

      36.   The averments of paragraph 36 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies this defense.

                                 Ninth Affirmative Defense

      37- 41.The averments of paragraphs 37 through 41 are legal conclusions to which no

            response is required. Should a response be deemed necessary, Plaintiff denies this

            defense.
Case 20-02035-CMB         Doc 22    Filed 05/21/20 Entered 05/21/20 14:56:54              Desc Main
                                    Document     Page 3 of 6

                                    Tenth Affirmative Defense

       42-45. The averments of paragraphs 42 through 45 are legal conclusions to which no

               response is required. Should a response be deemed necessary, Plaintiff denies this

               defense.

                                   Eleventh Affirmative Defense

       46-47. The averments of paragraphs 46 through 47 are directed to a party other than

               Plaintiff, thus no response is required.

                                   Twelfth Affirmative Defense

       48.     The averments of paragraph 48 are legal conclusions to which no response is

               required. Should a response be deemed necessary, Plaintiff denies this defense.

       49.     No response required.

       WHEREFORE, Plaintiff, Nicki M. Todaro, respectfully requests this Honorable Court deny

the Defendant’s Affirmative Defenses and enter Judgment in favor of the Plaintiff setting the market

value of her residence and determining that Defendant’s junior mortgage claim is completely

unsecured.

                           COUNTERCLAIM - FRAUD/BAD FAITH

       50.     No response required.

       51.     The averments of paragraph 51 are denied.           By way of further answer the

               Plaintiff/Debtor never received or had any control of the loan proceeds from

               Defendant. Defendant employed a settlement agent, Economy Settlement Services,

               who received the loan proceeds and disbursed any payoff.

       52.     The averments of paragraph 52 are admitted in part and denied in part. While it is

               admitted that Plaintiff took no action to ensure the PNC Mortgage Line of Credit was

               terminated, satisfied and no longer used, it is denied that Plaintiff had an obligation

               to do so and demands strict proof of the obligation.
Case 20-02035-CMB     Doc 22    Filed 05/21/20 Entered 05/21/20 14:56:54            Desc Main
                                Document     Page 4 of 6

      53-54. The averments of paragraph 53 through 54 are denied and strict proof there is

            demanded.

      55.   The averments of paragraph 55 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.

      56.   The averments of paragraph 56 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.

      57.   The averments of paragraph 57 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.

      58.   The averments of paragraph 58 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.

      59.   The averments of paragraph 59 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.

      60.   The averments of paragraph 60 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.

      61.   The averments of paragraph 61 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.
Case 20-02035-CMB     Doc 22    Filed 05/21/20 Entered 05/21/20 14:56:54            Desc Main
                                Document     Page 5 of 6

      62.   The averments of paragraph 62 are legal conclusions to which no response is

            required. Should a response be deemed necessary, Plaintiff denies the averments and

            demands strict proof thereof.

      63.   Plaintiff admits that the matters raised in her Complaint and in Defendant’s Answer

            thereto are “core proceedings”.

                     COUNTERCLAIM - UNJUST ENRICHMENT

      64.   No response required.

      65-69. The averments of paragraphs 65 through 69 are legal conclusions to which no

            response is required. Should a response be deemed necessary, Plaintiff incorporates

            the responses to paragraphs 51through 52.

      70.   Plaintiff admits that the matters raised in her Complaint and in Defendant’s Answer

            thereto are “core proceedings”.

                  COUNTERCLAIM - EQUITABLE SUBROGATION

      71.   No response required.

      72-76. The averments of paragraphs 72 through 76 are legal conclusions to which no

            response is required. Should a response be deemed necessary, Plaintiff incorporates

            the responses to paragraphs 51through 52.

      77.   Plaintiff admits that the matters raised in her Complaint and in Defendant’s Answer

            thereto are “core proceedings”.

                           COUNTERCLAIM - QUIET TITLE

      78.   No response required.

      79-84. The averments of paragraphs 79 through 84 are legal conclusions to which no

            response is required. Should a response be deemed necessary, Plaintiff incorporates

            the responses to paragraphs 51through 52.
Case 20-02035-CMB        Doc 22    Filed 05/21/20 Entered 05/21/20 14:56:54             Desc Main
                                   Document     Page 6 of 6

       WHEREFORE, Plaintiff, Nicki M. Todaro, respectfully requests this Honorable Court deny

the Defendant’s Counterclaims and enter Judgment in favor of the Plaintiff setting the market value

of her residence and determining that Defendant’s junior mortgage claim is completely unsecured.

                                                     ZEBLEY MEHALOV & WHITE, P.C.
                                                     BY

                                                     /s/ Daniel R. White
                                                     Daniel R. White
                                                     PA ID NO. 78718
                                                     P.O. Box 2123
                                                     Uniontown, PA 15401
                                                     724-439-9200
                                                     Attorney for Debtor/Plaintiff
